Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 16-24 and 32 in the reply filed on 08/02/2022 is acknowledged.  However the requirement for restriction has been withdrawn, as upon further consideration claims 10, in a separate group, is similar to dependent claims and thus the groups have overlapping scope. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7, 17-22 and  32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2-7, recites the limitation "combination of the parameters" in the claim.  There is insufficient antecedent basis for this limitation in the claim. 
The parent claim, 1, refers only to a single parameter, and it is completely unclear where more parameters would come from for a combination on which to base anything. 
Claims 17-22 recite the limitation "a combination of the parameters" in the claim.  There is insufficient antecedent basis for this limitation in the claim. 
The parent claim, 16, refers only to a single parameter, and it is completely unclear where more parameters would come from for a combination on which to base anything. 
Claim 32 recites the limitation "a combination of the parameters" in the claim.  There is insufficient antecedent basis for this limitation in the claim. 
The parent claim, 31, refers only to a single parameter, and it is completely unclear where more parameters would come from for a combination on which to base anything. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11 15-16, 23-24 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2014/0307096)
Regarding claims 1, 16 and 31, Park discloses a surveillance device/method/CRM comprising:
a memory; [0119, memory] and at least one processor coupled to the memory, the processor performing operations, [0064, processor such as a PC or DSO] the operations comprising:
calculating, based on a value of a parameter that is contained in a received data frame and represents a state of an apparatus, a change in the state of the apparatus; [0014, measured data is received and compared with reference data to determine a difference, 0068, thus a subtraction/difference calculation]
and determining whether the change is included in an allowable range determined in accordance with the state of the apparatus before the change. [0006, the difference is used is used to alert a change if it is not within allowable parameters]


Regarding claims 8 and 23, Park disclose the surveillance device according to claim 1 (and 9), wherein the operations further comprising: comprises:
generation means for generating, based on the change, a distribution of the change in accordance with the state of the apparatus before the change; and
setting means for setting the allowable range based on the generated distribution.  [0073-0078, and Figs 5-66 show a distribution of values and explain how the change in distribution may create an alarm event;;  0079-0084 disclose how to determine values for the distribution and how they are useful; 0135, the difference may be a detection of a temperature distribution change which is outside a normal distribution]

Regarding claim 10, Park discloses a surveillance device/method/CRM comprising:
a memory; [0119, memory] and at least one processor coupled to the memory, the processor performing operations, [0064, processor such as a PC or DSO] the operations comprising:
generation means for generating, based on the change, a distribution of the change in accordance with the state of the apparatus before the change; and
setting means for setting the allowable range based on the generated distribution.  [0073-0078, and Figs 5-66 show a distribution of values and explain how the change in distribution may create an alarm event;;  0079-0084 disclose how to determine values for the distribution and how they are useful; 0135, the difference may be a detection of a temperature distribution change which is outside a normal distribution]
Regarding claim 11, Park discloses the learning device according to claim 10, wherein the operations further comprise: setting a first allowable range that is the allowable range of a first parameter among the parameters. [There is at least one parameter, such as temperature, involved]


Regarding claims 9, 15 and 24,
The surveillance device according to claim 1, 10, 16 wherein the apparatus is a vehicle, and
the data frame is output by an information processing device mounted on the vehicle to output information regarding a state of the vehicle, and indicates information regarding the vehicle. [0021, the detected information may be measured in accordance with a vehicle state and vehicle black box information]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See that attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648